Citation Nr: 1514037	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO. 13-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected right knee pain.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1979 to June 1979 and from September 1981 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for posttraumatic stress disorder (PTSD) also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In Clemons the Court held that any mental disorder that is reasonably raised by the record must be considered.  The medical evidence demonstrates that the Veteran has been diagnosed as having an acquired psychiatric disability other than PTSD.  Thus, the claim of service connection for an acquired psychiatric disability, to include all diagnosed disorders will be considered, as stated on the title page of this decision.


FINDINGS OF FACT

1. The most competent and probative evidence reflects that the Veteran's psychotic disorder was aggravated by his service-connected right knee pain.

2. The most competent and probative evidence does not reflect that the Veteran has a right ear hearing disability for VA purposes.

3. Throughout the period on appeal, the Veteran's right knee symptoms included painful motion, flare-ups, incoordination, limitation of flexion to no more than 115 degrees, and limitation of extension to no more than 5 degrees.



CONCLUSIONS OF LAW

1. The criteria for service connection for a psychotic disorder not otherwise specified have been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3. For the entire period on appeal, the criteria for an initial evaluation in excess of 10 percent for the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003, 5257, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in July and December 2012 satisfied the duty to notify provisions with respect to the service connection and increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his claims, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

Additionally, the Veteran was provided VA examinations in connection with his claims in November and December 2012.  Review of the claims file reflects that the examinations are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale, and the examiners identified symptoms associated with the applicable rating criteria.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service connection - Acquired psychiatric disorder

The Veteran contends that he is entitled to service connection for a psychiatric disability, to specifically include a psychotic disorder NOS, schiztozal personality disorder, and bipolar disorder.

VA treatment records reflect that the Veteran has been diagnosed with bipolar disorder and schiztozal personality disorder during the period on appeal.  Additionally, a July 2014 private examination reflects a diagnosis of a psychotic disorder NOS.

The July 2014 private examiner also rendered a positive nexus opinion with regard to the Veteran's psychotic disorder NOS.  Specifically, the examiner noted that the Veteran's right knee pain had more likely than not aggravated his psychotic disorder.  In support of her opinion, the examiner cited the Veteran's history of psychological illness, his recurrent right knee pain complaints, and a number of studies indicating a strong correlation between physical pain and the aggravation of psychotic symptoms.
The record also contains a VA examination from December 2012.  The 2012 examination report contains a negative opinion on the issue of direct service connection of the Veteran's psychiatric disorder to service.  However, the examiner did not opine as to whether or not the Veteran's service-connected disabilities aggravated his psychological symptoms.

Based on the evidence described, the Board finds that it is at least as likely as not that the Veteran's current psychotic disorder NOS symptoms were aggravated by his service-connected right knee pain.  In this regard the Board finds the July 2014 private examiner's opinion to be highly probative.  The examiner reviewed the entire medical record, including the previous VA examination.  She also cited several medical studies linking the aggravation of psychotic symptoms to physical pain.  Further, there are no contradicting medical opinions of record.  As such, service connection for a psychotic disorder NOS is warranted.

IV. Service Connection - Right ear hearing loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has experienced right ear hearing loss as a result of in-service noise exposure.  The Veteran asserts that his work as a cavalry scout and sniper exposed him to noise from gun fire, missiles, and mortars.  He also denied significant post-service noise exposure.

In November 2012 the Veteran was provided a VA audiological examination.  The examiner reviewed the claims file, medical history, and noted the Veteran's in-service noise exposure.  A puretone threshold and Maryland CNC speech recognition test were also conducted, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
30
LEFT
0
0
0
30
40

Puretone averages: Right - 10; Left - 17.5
Maryland CNC right ear: 96%
Maryland CNC left ear: 96%

As noted above, impaired hearing is considered a disability for VA purposes when the auditory threshold at any frequency (500 HZ - 4000 HZ) is 40 decibels or greater, or when the threshold is at least 26 decibels at any three frequencies (500 HZ - 4000 HZ) or when the Maryland CNC test scores are less than 94 percent.

The evidence in this case reflects that the Veteran does not currently have a right ear hearing loss disability for VA purposes.  As described, audiometric testing in November 2012 revealed that the Veteran had no auditory thresholds at any frequency above 30 decibels and his Maryland CNC test score was 96 percent bilaterally.  These results do not reflect that the Veteran has a right ear hearing loss disability as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of the November 2012 audiometric results and has not submitted any additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  Such determination may only be made by audiometric testing, and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In summary, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported right ear hearing loss; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claim of entitlement to service connection for right ear hearing loss is denied.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or instability of the knee.  A 20 percent rating is warranted for moderate subluxation or instability.  A 30 percent rating is warranted for severe subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncomepnsable rating, extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees deserves a 40 percent disability rating, and extension limited to 45 degrees deserves a 50 percent disability rating.  38 C.F.R. § 4.71a.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Further, the evidence does not reflect, and the Veteran does not contest, that he experienced any ankylosis, locking, removal, or dislocation of semilunar cartilage, subluxation or instability, or impairment of the tibia or fibula.  As such, Diagnostic Codes 5256, 5257, 5258, 5259, and 5262 are not applicable.  

III. Increased Rating - Right Knee

The Veteran's limitation of right knee flexion with DJD has been rated as 10 percent disabling since November 2012.  The Veteran contends that a higher rating is warranted.

The pertinent evidence consists of the Veteran's lay statements, VA treatment records, and VA examination report.  In several lay statements, the Veteran has asserted that he experiences flare-ups on his right knee that make it difficult to conduct weight bearing activities.  Further, VA treatment reports reflect ongoing treatment for right knee pain.

The Veteran also underwent a VA examination in December 2012.  The associated report reflects that the Veteran's right knee was painful.  No subluxation or instability was observed.  No swelling or tenderness was noted, although patellofemoral crepitation on motion was observed.  Range of motion testing revealed flexion to 120 degrees with additional limitation to 115 degrees after repetition.  The Veteran was able to extend to 5 degrees.  The examiner specifically noted no impairment of the right knee meniscus.  Strength and reflex of the right leg were normal.  Additional pain and incoordination were observed following repetition.  Further, the Veteran report flare-ups that resulted in limited weight bearing activities for one to two days.

Based on the evidence described, the Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  In order to warrant a 20 percent rating under Diagnostic Code 5260 or 5261, the Veteran's right knee flexion must be limited to 30 degrees or 15 degrees of extension.  At no time during the period on appeal does the evidence reflect that the Veteran had flexion limited to less than 115 degrees or extension to more than 5 degrees.  Such findings do not warrant a compensable rating under Diagnostic Code 5260 pr 5261.  In short, there is no credible evidence that the Veteran's right knee flexion was limited to more than 115 degrees of flexion or more than 5 degrees of extension at any point during the period on appeal.  As such, a rating in excess of 10 percent is not warranted.

In reaching the above conclusions, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right knee joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right knee flexion to warrant a higher rating for right knee restrictions under Diagnostic Codes 5260 or 5261.  Specifically, the evidence does not demonstrate that the Veteran's painful motion or limitation of motion of the right knee, resulted in a functional loss that more closely approximated an inability to flex his knee beyond 30 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  It is notable that the Veteran reported experiencing flare-ups that resulted in limitation of weight bearing activities.  However, repetition testing did not result in significant additional limitation of motion.  Further, while incoordination was noted after repetition, the Veteran has not reported any incoordination or functional impairment caused by incoordination during flare-ups.  Moreover, examination revealed normal strength and reflexes of the right leg.  As described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximate limitation of flexion to 30 degrees or extension to 15 degrees.  Therefore, a higher rating for limitation of right knee flexion or extension is not warranted.

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria.  The Veteran's right knee disability has been manifested by painful motion, flare-ups, and noncompensable limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.
Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the Veteran initially claimed entitlement to a TDIU.  However, his claim was denied in the September 2012 rating decision.  The Veteran did not challenge that decision and has not reasserted that he is unemployable.  The Board notes the Veteran's August 2014 brief in which he does not assert entitlement to a TDIU.  There is also no medical evidence that he is unemployable due to his service-connected right knee disability.  Thus, the Board finds that Rice is inapplicable because the record does not indicate that he is unemployable due to his service-connected right knee disability.


ORDER

Entitlement to service connection for a psychotic disorder not otherwise specified, is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


